IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

JAMES RANDALL                         NOT FINAL UNTIL TIME EXPIRES TO
PERMENTER,                            FILE MOTION FOR REHEARING AND
                                      DISPOSITION THEREOF IF FILED
      Petitioner,
                                      CASE NO. 1D17-0993
v.

KIMBERLY BARILEY
SCHULTZ,

     Respondent.
___________________________/

Opinion filed June 6, 2017.

Petition for Writ of Mandamus -- Original Jurisdiction

James Randall Permenter, pro se, Petitioner.

No response for Respondent.




PER CURIAM.

      The petition for writ of mandamus is denied. See Smartt v. First Union Nat’l

Bank, 771 So. 2d 1232 (Fla. 5th DCA 2000).

WETHERELL, RAY, and MAKAR, JJ., CONCUR.